Citation Nr: 1225258	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an effective date earlier than March 9, 2009, for the 30 percent evaluation assigned for service-connected hiatal hernia and esophageal reflux with esophagitis.

2.  Entitlement to an evaluation rating in excess of 30 percent for hiatal hernia and esophageal reflux with esophagitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel

INTRODUCTION

The Veteran served active duty from July 1998 until July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that increased the evaluation for the service-connected hiatal hernia and esophageal reflux with esophagitis from 10 percent to 30 percent, effective from March 9, 2009.  The Veteran submitted a Notice of Disagreement (NOD) with both the effective date assigned, and the evaluation rating. 


FINDINGS OF FACT

1.  Service connection for hiatal hernia and esophageal reflux with esophagitis was granted in a rating decision in August 2002 that assigned a 10 percent initial rating effective from July 20, 2002; the Veteran did not appeal the initial rating or effective date assigned and has not asserted that the rating decision was clearly and unmistakably erroneous.  This decision became final.  

2.  In a July 2009 rating decision, the RO granted entitlement to an increased rating of 30 percent, and assigned an effective date of March 9, 2009.  

3.  A VA outpatient records show gastrointestinal treatment on February 6, 2009.   

4.  The Veteran's service connected gastrointestinal disability is not productive of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  





CONCLUSIONS OF LAW

1.  Criteria for an effective date of February 6, 2009 for the 30 percent evaluation for hiatal hernia and esophageal reflux with esophagitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.400, 4.114, DC 7346 (2011).

2.  Criteria for a rating in excess of 30 percent for hiatal hernia and esophageal reflux with esophagitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify with regard to the increased rating claim was satisfied by way of a letter sent to the Veteran in April 2009 - prior to the RO decision in this matter - that addressed the notice requirements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Veteran's earlier effective date claim, the Board notes that this claim was for an increased rating, which was granted in a July 2009 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal, and there has been no contention the disability has increased in severity since then. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Entitlement to an Earlier Effective Date

a. Legal Criteria

Unless specifically provided otherwise, the general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

However, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, VA outpatient treatment records which relate to treatment of a disability for which service-connection has previously been established may be considered an informal claim for increase.  38 C.F.R. § 3.157(b).

b. Analysis

The Veteran contends that he displayed an entitlement to these benefits prior to his filing of his claim.  He states that during his original rating examination in April 2002, he purposefully downplayed his symptoms when examined in order to avoid extended active service (EAS) (the Veteran stated that he was informed that if he had been honest about his symptoms, he would have been placed on EAS, and not discharged until his condition improved).  

A review of the procedural history of the Veteran's claims is instructive.  The Veteran filed an original claim for service connection for his hiatal hernia and esophageal reflux with esophagitis in April 2002.  In August 2002, the Veteran was awarded compensation under 38 C.F.R. § 4.114 for his claim, and was assigned a 10 percent rating with an effective date of July 20, 2002.  The Veteran was notified of this decision and informed of his appellate rights, but did not perfect an appeal and thus the decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

In March 2009, the Veteran filed the increased rating claim at issue here.  In its July 2009 rating decision, the RO granted the Veteran's claim for an increased evaluation, and assigned a 30 percent rating, effective from March 9, 2009, the date the claim was received.  He filed an NOD with this decision in October 2009, and the RO issued a Statement of the Case (SOC) in April 2010.  The Veteran filed a timely substantive appeal in May 2010, essentially arguing that he met the criteria for a 30 percent disability rating prior to the March 9, 2009 effective date currently assigned (in his substantive appeal he requested an effective date of July 20, 2002; the date when the entitlement arose).

The Veteran contends that he has had the symptomatology indicative of a 30 percent rating since he was initially service-connected.  As noted above, he avers that he had downplayed the severity of his symptoms, and had not mentioned that his medication regimen did not help in relieving his pain or feelings of discomfort.  He also stated in his substantive appeal that he did not have the proper support or understanding to appeal the findings from the initial August 2002 rating decision.

The Veteran has acknowledged receipt of the August 2002 decision.  The notice that accompanied the decision provided information as to the entitlement amount and start date, as well as information regarding the appeals process.  Additionally, a VA assistance number was provided to allow the Veteran to call if he required any assistance regarding the claim.  So, while the Veteran contends that he did not have the proper support or understanding of his rights to appeal the findings, resources were made available to him to clear any misunderstanding.  As he did not appeal the decision, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

The next task to undertake is to determine if a claim for an increased rating was received prior to March 6, 2009.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011). 

In addition, once a formal claim has been allowed, VA outpatient records relating to the relevant disability will be accepted as an informal claim for increase.  38 C.F.R. § 3.157 (b)(1) (2011). 

Review of the claims folder reveals that on February 6, 2009, the Veteran sought treatment for his gastroesophageal reflux disease (GERD).  The record indicates that the Veteran complained of abdominal pain, which was a symptom among the constellation of symptoms subsequently used as a basis to increase the disability rating to 30 percent.  As this VA outpatient treatment record relates to treatment of the service-connected disability at issue, and it includes findings consistent with the criteria for a 30 percent rating, it provides a basis for considering it be an informal claim, from which it may be factual ascertainable an increase in disability occurred.  Accordingly, the criteria for an effective date earlier than March 9, 2009 (to February 6, 2009) for the 30 percent evaluation for the Veteran's hiatal hernia and esophageal reflux with esophagitis are met.  As the claims file contains no documentation of any complaints, treatment, or lay statements received in the interval between the final August 2002 rating decision and February 6, 2009, a basis upon which to award an effective date for the 30 percent rating prior to February 6, 2009 has not been presented.  

III.  Increased Rating

a. Legal Criteria

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's hiatal hernia and esophageal reflux with esophagitis disability has been rated under the General Rating Formula for Digestive Disorders found at 38 C.F.R. § 4.114 , DC 7346.  Under that formula, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, (difficulty swallowing) pyrosis (heart burn) , and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  [Material weight loss is not defined in DC 7346, but "substantial weight loss" is defined as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer under 38 C.F.R. § 4.112.]    




a. Analysis

A review of the record shows the Veteran first sought service connection for his hiatal hernia and esophageal reflux with esophagitis disorder in April 2002, shortly before he left active service.  The RO granted service connection for this disability in an August 2002 decision, assigning a 10 percent rating.  

The Veteran filed the claim at issue here in March 2009.  In that claim, the Veteran requested an increased rating for his service-connected hiatal hernia and esophageal reflux with esophagitis disability.  In its July 2009 rating decision, the RO granted the Veteran's claim for an increased evaluation, and assigned a 30 percent rating.  The Veteran filed a NOD with this decision in October 2009, and the RO issued an SOC in April 2010.  The Veteran filed a timely substantive appeal.  The RO issued a Supplemental Statement of the Case.  

The Veteran contends that his disability warrants a rating in excess of the 30 percent assigned.  However, for the following reasons, the Board concludes that an increased rating is not warranted.  

In February 2009, the Veteran reported to the Portland VAMC to establish care at VA.  He reported symptoms of gastrointestinal abdominal pain.  He was diagnosed with gastroesophageal reflux disease (GERD) and prescribed medication to reduce his symptomatology.  In March 2009, the Veteran contacted the VA requesting a change in his medication, as he stated his current medication was not working.  

In June 2009, the Veteran underwent a VA examination.  The examiner based his report upon the Veteran's history provided to him at the time of examination, and the information available from the VA Computerized Patient Record System.  The claims file was not available for review at the time of examination.  The Veteran reported that he had experienced a worsening in his condition during the past six months.  He weighed 195 pounds, (whereas on VA examination in 2002, he weighed 170 pounds).  

The symptoms the Veteran described were a general sensation of epigastric discomfort, with occasional sharp pain.  He stated that while medication has helped, it did not completely resolve his symptoms.  He denied any odynophagia (painful swallowing) or dysphagia.  He denied hematemesis (blood in his stool).  He stated that he experienced overall continuous nausea.  He reported a sensation of feeling full and never feeling hungry; he ate small, frequent meals.  He also informed the examiner that he experienced occasional vomiting, and a feeling of epigastric and upper throat burning.  He reported burping and regurgitation sensations that worsened when he would lie down; he stated that he slept in a recliner to reduce his symptoms.  He reported that these symptoms had caused him to lose weight in the past, but he informed the examiner that he has since been able to stabilize his weight.  

The examiner noted the Veteran's subjective belief that his symptoms have worsened, or at least have been persistent since his last VA examination in 2002.  The examiner stated that as he knew of no standardized severity based scale to classify GERD as mild, moderate, or severe, he would base his findings according to his opinion that sporadic, non-daily symptoms of would indicate a mild classification, while daily symptoms, would indicate a moderate classification.  The examiner diagnosed the Veteran with moderate GERD as he indicated he experienced daily general symptoms.  The examiner opined that the Veteran's GERD "likely does not affect any physical, sedentary activity, function or employment or his usual employment."  

Given the foregoing, the Board concludes that the Veteran does not meet the criteria for a 60 percent rating.  Again, a 60 percent rating would be warranted based on evidence of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment to health.  38 C.F.R. § 4.114, DC 7346.  The Veteran has consistently denied dysphagia, hematemesis and melena; the record does not reflect material weight loss; and a lab test conducted as part of the February 2009 VA examination showed that he was not anemic.  Further, the evidence of record comports with the examiner's opinion that the Veteran's GERD is only of moderate severity and does not likely affect any of his daily activities, and therefore his symptomatology, taken together, does not rise to the level of being productive of severe impairment to health.   

Therefore, the evidence does not show symptoms to warrant a higher rating.  The Veteran's symptoms do not match the higher 60 percent rating.  Though the Veteran has some symptoms that are described by this higher rating (symptoms of pain, vomiting), on the whole, his symptoms most closely approximate those codified in the 30 percent rating.  

At no time during this appeal has medical evidence indicated that the symptoms associated with the Veteran's hiatal hernia and esophageal reflux with esophagitis have met the criteria for a 60 percent rating.  Therefore staged ratings are not applicable.  

In summary, the Board finds that an evaluation of 60 percent is not warranted under DC 7346.  Accordingly, the Board concludes that the 30 percent rating is appropriate.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2011).

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria is adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from symptoms contemplated under the applicable rating criteria for digestive disorders.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  Thun, 22 Vet. App. at 115.




ORDER

Entitlement to an earlier effective date of February 6, 2009, for the increased 30 percent evaluation for service-connected hiatal hernia and esophageal reflux with esophagitis is granted.  

Entitlement to an increased evaluation for service-connected hiatal hernia and esophageal reflux with esophagitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


